Title: From Thomas Jefferson to Caspar Wistar, 16 December 1800
From: Jefferson, Thomas
To: Wistar, Caspar



Dear Sir
Washington Dec. 16. 1800.

Having lately recieved from Count Rumford, one of the managers of the Royal institution of Great Britain a prospectus of that institution, with a letter expressing their desire to cultivate a friendly correspondence with the American Philosophical society, I have now the honor of forwarding them for the society. the application of science to objects immediately useful in life, which seems to be the principal end of this establishment must interest in it’s favor every friend of human happiness, & I have no doubt the society will meet with cordiality the overture made them, and add their example to the many existing proofs that the votaries of science, however widely dispersed, however separated by religion, by allegiance or vocation, form but one family.
I have recieved from mr Wm. Dunbar, who is settled near the Natchez sundry communications, which I think worthy of being made to the society. though the writer has not expressly authorised the laying them before the society, yet if it should be thought desireable to give any parts of them a place in their transactions, it could not be displeasing to him.so learned a correspondent, planted a thousand miles off, on the very verge of the great terra incognita of our western continent, is worthy of being cherished. he is easy in his fortune, master of his own time, and employs it in science altogether.
I am with great esteem Dear Sir Your friend & servt.

Th: Jefferson

